OPINION AND ORDER


GRANTING REINSTATEMENT TO THE PRACTICE OF LAW

Margaret O’Donnell withdrew her membership in the Kentucky Bar Association pursuant to SCR 3.480(1) on April 14, 1994. At the time Movant submitted her motion to withdraw, she was not under any disciplinary investigations, nor were there any complaints or charges pending against her. On April 20, *4431994, the Supreme Court issued an order granting Movant’s motion and certified that she was a member in good standing of the Association with no disciplinary investigations, complaints or charges pending against her.
On November 6, 1997, the clerk of the Supreme Court of Kentucky received Mov-ant’s application for reinstatement. The application indicates that following Movant’s resignation from the Kentucky Bar Association, she resided in San Diego, California, until October 1995. From November 1995 until February 1996, she traveled in and out of the country. Thereafter, from March 1996 until September 1997, she lived at three addresses in New Jersey, but returned to Kentucky in September 1997, and now resides in Frankfort, Kentucky.
Since her resignation from the Kentucky Bar Association, Movant has been admitted to the practice of law in the state of New York. Movant further states that she has never been suspended or disbarred, nor has she worked since her resignation. She further indicates that she has no unsatisfied judgments; that she has never been charged with any unprofessional or unethical conduct; that she has not been charged with any fraud nor adjudicated bankrupt, nor is she a patient in any mental institution or been treated by a psychiatrist or psychologist for any mental disability.
There are three affidavits from Kentucky attorneys recommending Movant’s restoration to the Kentucky Bar Association. The record reveals Movant has completed her Continuing Legal Education requirement through June 30, 1998. Movant has paid all necessary fees and dues commensurate with restoration.
The Board of Governors of the Kentucky Bar Association recommended that the application for reinstatement to the practice of law in the Commonwealth of Kentucky pursuant to SCR 3.500 be granted. We concur with that recommendation.
IT IS THEREFORE ORDERED THAT Margaret O’Donnell is hereby reinstated to the practice of law.
All concur.
ENTERED: February 19,1998.
/s/ Robert F. Stephens Chief Justice